     Case 7:08-cv-00302 Document 126 Filed on 06/05/20 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §     CASE NO. 7:08-CV-302
                                       §
 0.094 ACRES OF LAND, MORE OR LESS, §
 SITUATED IN HIDALGO COUNTY,           §
 TEXAS; AND EDIBERTO B. REYNA, JR., §
 ET AL.                                §
                                       §
                    Defendant.         §
____________________________________________________________________________

                                    JOINT STATUS REPORT



The parties file this status report to inform the Court regarding the status of this case.

                                       PROCEDURAL HISTORY

   1. This is a condemnation case involving land in Los Ebanos, Hidalgo County, Texas that the

       United States acquired in 2008 for the border fence/infrastructure project.

   2. On March 25, 2019, this Court abated this action at the request of Defendant in order to

       allow for new surveys and to gather information regarding additional acquisitions in

       furtherance of resolving this action. On December 19, 2019, the United States filed an

       advisory with the Court stating that surveys were going to be finalized regarding any

       additional acquisitions and requested an additional forty-five (45) days to file an Amended

       Declaration of Taking. See Dkt No. 115. Upon receipt of the Advisory, the Court issued

       an order on January 2, 2020 granting the United States request for a forty-five (45) day

       extension. See Dkt No. 116. Subsequently, the Court issued a corrected scheduling order

       on January 8, 2020. See Dkt. No. 117.


   3. On February 12, 2020, the United States filed an Unopposed Motion for Extension of
 Case 7:08-cv-00302 Document 126 Filed on 06/05/20 in TXSD Page 2 of 4




     Time as a result of delays from private contractors for work yet to be obtained by the

     United States Army Corps of Engineers (“USACE”). Specifically, these delays have had

     a significant impact on the completion of appraisals and title necessary to file a complete

     and accurate Amended Declaration of Taking. Upon learning this information, the United

     States informed Defendant of the delays and proposed settlement for the tracts currently

     defined and at issue in the case.

4.   On February 14, 2020, the court granted the United States Motion to Extend, set a

     deadline of June 5, 2020 to file a status report and set a status conference for June 17,

     2020. See Dkt. No. 120.

5. On May 13, 2020, the United Stated filed an Amendment to Declaration of Taking and

     an Amended Complaint in Condemnation acquiring additional land from Defendant. See

     Dkt. No. 122 and 121 respectively.

6. On May 15, 2020, the United States deposited the sum of twenty-thousand six-hundred

     and fifty dollars ($20,650) in the Court’s registry. See Dkt. No. 124.

7. On June 3, 2020, the defendant filed an amended answer to the complaint.

                                    STATUS UPDATE

8. The parties have been unable to resolve the issue of just compensation to date.

9. In light of the additional takings, Dkts. No. 121, 122, Defendants respectfully requests

     this court to enter a scheduling order setting deadlines for discovery and expert reports.

     While Defendant’s expert has made significant progress on the expert report regarding

     the 2008 takings, Defendant requires additional time to prepare the expert report

     regarding the new May 13, 2020 takings. For that reason, Defendant respectfully requests

     150 days to complete its appraisal report.

10. Plaintiff is not opposed to the requests made by Defendants. Plaintiff will continue to

     work with Defendant to try and resolve the issue of just compensation prior to trial.
 Case 7:08-cv-00302 Document 126 Filed on 06/05/20 in TXSD Page 3 of 4




11. Additionally, Plaintiff alerts the court of additional takings identified by the USACE that

   will result in another action in the future. To that end, Plaintiff requires additional time to

   conduct discovery regarding the new tracts and acquire an expert appraisal for trial.


                                                   Respectfully submitted,

                                                   RYAN K. PATRICK
                                                   United States Attorney
                                                   Southern District of Texas

                                           By:     s/ E. Paxton Warner
                                                   E. PAXTON WARNER
                                                   Assistant United States Attorney
                                                   Southern District of Texas No. 555957
                                                   Texas Bar No. 24003139
                                                   1701 W. Bus. Highway 83, Suite 600
                                                   McAllen, TX 78501
                                                   Telephone: (956) 618-8010
                                                   Facsimile: (956) 618-8016
                                                   E-mail: Paxton.Warner@usdoj.gov
                                                   Attorney in Charge for Plaintiff



                                                   TEXAS CIVIL RIGHTS PROJECT

                                                   By: /s/ Efrén C. Olivares
                                                   Efrén C. Olivares
                                                   State Bar No. 24065844
                                                   SDTX Bar No. 1015826
                                                   efren@texascivilrightsproject.org

                                                   Texas Civil Rights Project
                                                   1017 W. Hackberry Ave.
                                                   Alamo, Texas 78516
                                                   Tel: (956) 787-8171 ext. 122

                                                   Attorney in charge for Defendant Pamela
                                                   Rivas
     Case 7:08-cv-00302 Document 126 Filed on 06/05/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Efrén C. Olivares, hereby certify that I electronically submitted a true and correct copy
of the foregoing via the Court’s ECF/CM system on the 5th day of June 2020, which will serve a
copy on all counsel of record.

                                                     /s/ Efren C. Olivares
                                                     Efren C. Olivares
